Order entered March 29, 2019




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-18-01296-CV

                          TERRELL E. BITTEN, Appellant

                                          V.

                        STATE FARM INSURANCE, Appellee

                   On Appeal from the 44th Judicial District Court
                               Dallas County, Texas
                        Trial Court Cause No. DC-18-08190

                                      ORDER
      Before the Court is appellant’s March 14, 2019 “Motion to File for Discovery.” We

DENY the motion.


                                                /s/   ROBERT D. BURNS, III
                                                      CHIEF JUSTICE